DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an electroless-plating layer” in line 2.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same electroless-plating layer of claim 1, a new electroless-plating layer, or something else.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 and 11/8/2021 have been considered by the examiner. 
Of note: CN102009329A have been considered regarding the manufacturing a mold with a plating step that includes nickel plating on the surface, having a surface roughness less than 0.1 .mu.m, and of the plating of 50-500 micrometers.
In regards to claim 1, Comparative document 1 (CN102009329A) discloses a method for manufacturing an anti-glare film and a method for manufacturing a mold for manufacturing an anti-glare film, and specifically discloses the following technical features (paragraphs 0022-0077, Fig. 1): The present invention also provides a method for manufacturing an antiglare film using a mold manufactured by the above-described method of the present invention, transferring the concavo-convex surface of the mold to a transparent resin film, and then peeling the transferred concavo-convex transparent resin film from the mold. The method for manufacturing the mold according to the present invention essentially comprises [ l] a plating step, [2] a mirror surface processing step, [3] a fine relief forming step, and [4] a protective film forming step. [ l] Plating procedure: copper or nickel plating 3 is performed on the surface 2 of the substrate l used in the mold; [2] Mirror machining step: performing at least any one of cutting machining and abrasive machining on a surface of a substrate subjected to copper plating or nickel plating 3 in the above plating step, thereby forming a mirror surface having a surface roughness of 0.1 m or less (Comparative Document l thus discloses a mold body, here, the plating is taught of having 50-500 micrometers); [3] The fine depression formation process: For the surface 4 of the substrate l for molding in which a mirror surface is formed by the above-described mirror surface processing step, forming a plurality of fine depressions 5 by machining using a cutting tool (corresponding to a molding surface of the mold body having a shape corresponding to the molding of the molded article, the molding surface having a pleated transfer surface for forming a pleated pattern including a plurality of unevenness on the surface of the molded article, roughness claims is of is less than 0.1 micrometers), a state in which fine depressions 5 are formed in the surface 4 of the substrate l for molding is schematically shown in Fig. l (b). The average closest abutment distance a (m) and depth of cut d (m) between the plurality of fine recesses formed by machining preferably satisfies the following conditions: 10 <a<  40, 0.0044 < d/a < 0.026; [4] Protective film forming step: forming a protective film 19 on the surface 18 where fine depressions are formed, increasing the surface hardness and wear resistance of the mold, Fig. l(c) illustrates a state in which a protective film 19 is formed on a surface on which microscopic depressions are formed by the above-described microscopic depression formation process, in the manufacturing process of the mold of the present invention, the protective film formation step may be a step of forming a protective film including carbon as a main component by evaporation on a surface where a plurality of fine irregularities are formed (a coating layer is provided on a surface of a molding surface, the coating layer is electroless coating), the thickness of the carbon film is preferably in the range of 0.1 to 5 m, more preferably 0.5 to 3 m (falling within the range of 0.1 m or more and less than 10 m as defined in claim 1). As such, Comparative Document 1 discloses a mold for molding.
Claim 1 differs from Comparative Document 1 in that Claim 1 defines a pleated transfer surface comprising at least: a first relief; and a second unevenness formed on a surface of the first unevenness, the unevenness having a smaller width than the first unevenness, and the unevenness of the first unevenness and the second unevenness having a width in the range of 10 mu.m or more and less than 500 mu.m. 
Based on the above distinctions, the technical problem actually solved by claim 1 is how to form a complex shaped pleat transfer surface. however When faced with shaping a complex-shaped pleated transfer surface, forming the first relief first is readily contemplated by a person skilled in the art, the first concavo-convex portion 24 performs a function of transferring a large concavo-convex shape to the surface of the molded object, and then forms a second concavo-convex portion having a smaller concavo-convex width than the first concavo-convex portion, and the second concavo-convex portion performs a function of transferring a concavo-convex shape smaller than the first concavo-convex portion to the surface of the molded object. In addition, those skilled in the art may set the width of the unevenness of the first unevenness and the second unevenness to be 10 mu.m or more and less than 500 mu.m according to the requirements of an actual product.
It follows that it is obvious to a person skilled in the art that the solution claimed in this claim in combination with conventional technical means on the basis of Comparative Document 1, and that the solution claimed in this claim does not have outstanding essential features and significant advancements and is therefore not inventive.
Claim 2 is a dependent claim. The person skilled in the art can set the thickness of all regions of the plated layer to be 0.1 m or more and less than 10 m as practical. 
claim 3 is a dependent claim. Utilizing Ni-containing components as a plating layer is a conventional technical means in the art. 
Claim 4 claims a molding mold. Comparative document 1 (CN102009329A) discloses a method for manufacturing an anti-glare film and a method for manufacturing a mold for manufacturing an anti-glare film, and specifically discloses the following technical features (paragraphs 0022-0077, Fig. 1): The present invention also provides a method for manufacturing an antiglare film using a mold manufactured by the above-described method of the present invention, transferring the concavo-convex surface of the mold to a transparent resin film, and then peeling the transferred concavo-convex transparent resin film from the mold. The method for manufacturing the mold according to the present invention essentially comprises [l] a plating step, [2] a mirror surface processing step, [3] a fine relief forming step, and [4] a protective film forming step. [1] Plating procedure: copper or nickel plating 3 is performed on the surface 2 of the substrate 1 used in the mold; [2] a mirror surface machining step: performing at least any one of machining machining and abrasive machining on a surface of a substrate subjected to copper plating or nickel plating in the above plating step, thereby forming a mirror surface having a surface roughness of 0.1 m or less; [3] The fine depression formation process: For the surface 4 of the substrate 1 for molding in which a mirror surface is formed by the above-described mirror surface processing step, a plurality of fine depressions 5 are formed by machining using a cutting tool (equivalent to a molding surface having a pleat transfer surface for forming a pleat pattern including a plurality of unevenness on a surface of a molded object), and the state in which the fine depressions 5 are formed on the surface 4 of the substrate 1 for a mold is schematically illustrated in Fig. 1 (b). The average closest abutment distance a (m) and depth of cut d (m) between the plurality of fine recesses formed by machining preferably satisfies the following conditions: 10 < a < 40, 0.0044 < d/a < 0.026; 
See cutting of depth between 10-40 um in forming fine recesses.  The 
[4] Protective film forming step: forming a protective film 19 on the surface 18 where fine depressions are formed, increasing the surface hardness and wear resistance of the mold, Fig. 1(c) illustrates a state in which a protective film 19 is formed on a surface on which microscopic depressions are formed by the above-described microscopic depression formation process, in the manufacturing process of the mold of the present invention, the protective film forming step may be a step of forming a protective film including a carbon principal component on a surface where a plurality of fine irregularities are formed by evaporation (a step of performing electroless plating treatment on a mold body having a molding surface with a shape corresponding to a molding pattern of a molded article and forming a plating layer on a surface of the molding surface), the thickness of the carbon film is preferably in the range of 0.1 to 5 m, more preferably 0.5 to 3 m (falling within the range of 0.1 m or more and less than 10 mas defined in claim 4). As such, Comparative Document 4 discloses a method for manufacturing a mold for molding.
Claim 4 differs from Comparative Document l in that the pleated transfer surface comprises at least: a first relief; and a second unevenness formed on a surface of the first unevenness, the unevenness having a smaller width than the first unevenness, and the unevenness of the first unevenness and the second unevenness having a width in the range of 10 mu.m or more and less than 500 mu.m. Based on the above distinctions, the technical problem practically solved by claim 4 is how to form complex shaped pleated transfer surfaces.  however, when faced with shaping a complex-shaped pleated transfer surface, forming the first relief first is readily contemplated by a person skilled in the art, the first relief performs a function of transferring a large uneven shape to the surface of the molded object, and the second relief having a smaller uneven width than the first relief is formed on the surface of the first relief, and the second relief performs a function of transferring an uneven shape having a smaller uneven shape than the first uneven shape to the surface of the molded object. In addition, those skilled in the art may set the width of the unevenness of the first unevenness and the second unevenness to be 10 m or more and less than 500 m according to the requirements of an actual product. shows that the solution claimed in this claim in combination with conventional technical means on the basis of Comparative Document 1 is obvious to a person skilled in the art, and therefore the solution claimed in this claim does not have outstanding essential features and significant advancements and is therefore not inventive.
claim 5 is a dependent claim. The person skilled in the art can set the thickness of all regions of the plated layer to be 0.1 m or more and less than 10 m as practical. 
Claim 6 is a dependent claim. Comparative document 1 also discloses (paragraphs 0022-0077 of the specification, Figure 1): [1] plating procedure; [2] mirror machining process; [3] The microscopic depression forming process: a plurality of microscopic depressions 5 are formed by machining using a cutting tool for the surface 4 of the substrate for molding 1 in which a mirror surface is formed by the mirror machining process described above, and a state in which the microscopic depressions 5 are formed in the surface 4 of the substrate for molding 1 is schematically illustrated in Fig. 1 (b); [4] The protective film forming step: the surface hardness and wear resistance of the mold are increased by forming the protective film 19 on the surface 18 where microscopic depressions are formed (equivalent to a step of forming the pleated transfer surface on the forming surface before the step of forming a plating layer). In addition, forming the concavo-convex portion on the mold using an etching process is known in the art, and those skilled in the art will readily envision a first step of forming a first concavo-convex portion by performing an etching process on the surface of the molding surface and a second step of forming a second concavo­ convex portion by performing an etching process on the surface of the molding surface subjected to the first step. 
Claim 7 claims an injection molding apparatus, see the above inventive review that the molding mold according to any of claims 1 to 3 is not inventive. Therefore, an injection molding apparatus provided with a molding mold according to claim 1
Claim 8 claims a method for manufacturing molds, as seen in the inventive review above, the molding molds according to claim 1. Therefore, a method for manufacturing a molded article using a molding mold according to claim 1 for at least one of a cavity mold and a core mold is also devoid of the inventive step
Claim 9 claims wherein the plating layer contains Ni as a main component according to claim 2.
Claim 10 claims the method of manufacturing a mold die according to claim 5, further comprising prior to the forming the plating layer, forming the leather-grain transfer surface at the mold surface, wherein the forming the leather-grain transfer surface includes at least a first step of performing etching on the surface of the mold surface, to form the first uneven-shape part, and a second step of performing etching on the surface of the mold surface having undergone the first step, to form the second uneven-shape part.
Claim 11 claims an injection molding apparatus comprising the mold die according to claim 2.
Claim 12 claims an injection molding apparatus comprising the mold die according to claim 3Claim 13 claims a method of manufacturing a mold product comprising applying the mold die according to claim 2 to at least one of a mold cavity and a mold core, to manufacture a mold product.
Claim 14 claims a method of manufacturing a mold product comprising applying the mold die according to claim 3 to at least one of a mold cavity and a mold core, to manufacture a mold product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0024709.
In regards to claim 1, Sung teaches of a mold die comprising:
a die body including a mold surface having a shape corresponding to sculpturing of a mold product (see mandrel 5, Fig. 1e); and
a plating layer provided on a surface of the mold surface (see teaching of electroformed shell for patterning, [0003], see teaching wherein film with patterned surface 5a that is formed via electroless plating or electroplating or the like, see [0064] upon the mandrel 5, Fig. 1e), 
wherein the mold surface has a leather-grain transfer surface for forming, at a surface of the mold product, a grain pattern formed of a plurality of uneven shapes (see teaching by Sung regarding the pattern that includes for shapes of the surface of natural or artificial leather, see [0046], [0058], [0102]), 
the plating layer is an electroless-plating layer, and a thickness of at least part of the plating layer falls within a range of 0.1 um or more and less than 10 um. 
(Sung further teaches the thickness of the film is about 1-30.mu.m with a shape or depth of a pattern, width of a grain required for an electroformed shell, see [0065], see additional teaching of nickel electroforming in conditions to form fine pores, see [0080]-[0083], regarding a nickel electrodeposited layer, while the molding resin constituting an injection molded product. See also [0102], wherein the grain pattern is similar to leather, see Fig. 7a.  the reference teaches of the roughness of the finished surface being equal to or greater than #600 based on sand paper so as to form sharp and precise pattern, see [0055].  Here, the thickness of the film as taught by Sung is of 1-30 um, see [0065], wherein the thickness can be changeable to various parameters including shape, depth of a pattern, width of a grain, physical properties required for an electroform shell, utilization of the film, and the like.)

Regarding claimed feature of the leather-grain transfer surface includes at least a first uneven-shape part and a second uneven-shape part formed at a surface of the first uneven-shape part and smaller in an uneven-shape width than the first uneven-shape part, the uneven-shape width in the first uneven-shape part and the uneven-shape width in the second uneven-shape part each falling within a range of 10 um or more and less than 500 um.
As taught above by Sung regarding the thickness that ranges from 1-30, see [0065], and further than this is changeable based upon parameters and physical properties required for an electroformed shell.  Further, see the teachings of Sung regarding the patterns and the roughness of the layer is a pattern desired upon the texture to be formed of the molded part, with the roughness that is equal to or greater than #600 regarding sandpaper and further the regions of the shape of the mandrel, see Fig. 1E.  Further, the Sung reference teaches of etching along different depths that includes ranges of 50-500 micrometers, which one skilled in the art can further modify and apply the shaping technique to differences in the width of the pattern in forming the desired patterns, as the etching is capable of operating at the particular scale as seen via the taught depth.
Here, it would have been obvious for one for one of ordinary skill in the art to modify the transfer surface of the pattern as taught in Sung as a change particularly in different parts/regions of the area in accordance to the desired the shape and size of the patterning design, particularly in regards to the width of the uneven parts along the surface particularly in regards to the different parts and ranges. 

In regards to claim 2, wherein the plating layer is an electroless-plating layer, and a thickness of the whole plating layer falls within a range of 0.1 um or more and less than 10 um.  
Here, the claimed range is in regards to the whole plating layer rather than just a part as set forth in claim 1.  The teaching by Sung regarding the plating layer thickness is noted and further teaching of the thickness can be changeable to various parameters, which thus would have been obvious for one of ordinary skill in the art to modify the claimed dimensions to the desired portions of the plating layer to particular regions including the entirety of the plating layer.

In regards to claim 3 and 9, wherein the plating layer contains Ni as a main component with dependency to claims 1 and 2, respectively.  See teaching by Sung above regarding the use of Nickel for the plating layer, see [0017], [0079]-[0082].

Claim(s) 4-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claims 1-3 above, and further in view of CN102009329A (see also google translation of document)
In regards to claim 4, the claim is similar to claim 1 but in a method of making the mold die claim.  See teaching by Sung above for claim 1 regarding the features of the plating layer and of the surface roughness, however, Sung does not specifically teach of formation upon a mold.
Further, the CN reference teaches the manufacturing a mold with a plating step that includes nickel plating on the surface, particularly regarding nickel plating that includes the use of electroless plating, and further having a surface roughness less than 0.1 micrometers, see abstract, which is accomplished via machining.  Furthermore, the CN reference teaches of the use of the nickel plating 3 upon the surface of the base material 1 of the mold, and of the manufacturing of said mold, see page 4 of translations.  
Here, it would have been obvious for one of ordinary skill in the art to incorporate the layer taught by Sung to be further modified with the use of the layer in a mold structure as taught by the CN reference for forming a molded product, particularly including the use of the molds in known molding processes such as injection molding as taught by Sung, see [0048] and [0067].

In regards to claim 5, wherein the forming the plating layer is performed so that a thickness of the entire plating layer falls within a range of 0.1 um or more and less than 10 um.  See teaching by Sung in view of the CN reference above in regards to claim 2, difference is the claim is dependent upon method claim 4.

In regards to claim 6 (dependent upon claim 4), further comprising prior to the forming the plating layer, forming the leather-grain transfer surface at the mold surface, wherein the forming the leather-grain transfer surface includes at least a first step of performing etching on the surface of the mold surface, to form the first uneven-shape part, and a second step of performing etching on the surface of the mold surface having undergone the first step, to form the second uneven-shape part.
See the teachings by Sung regarding the use of etching in forming the patterns and recesses of the film, see [0057], particularly regarding the formation of the pattern upon a light metal, see [0055]-[0057], wherein this would encompass the claimed teaching of the first and second steps of etching on the surface of the mold surface regarding the uneven shape part which corresponds to the pattern.  Further, etching taught by Sung includes depth of 5-500 micrometers.  Wherein, one skilled in the art further can apply the shaping of the uneven patterns with width in accordance to the claimed micrometers as the etching is capable of operating at the particular scale as seen via the taught depth.
Wherein, one skilled in the art would recognize in modifying the step of Sung in view of the CN reference regarding etching the surface that can include multiple steps with the particular depths desired upon the parts.

In regards to claim 10, the limitation is similar to claim 6 but dependent upon claim 5.

In regards to claims 7, 11, and 12, the claims direct to an injection molding apparatus comprising the mold die according to claims 1, 2, and 3, respectively.
Claims 7, 11, and 12 direct to an injection molding apparatus that uses the claimed mold die, see teachings by Sung above, and in regards to injection molding, see [0048] and [0067].  In addition, see teachings of the electroformed deposited layer formed upon a mold, see Fig. 10, see [0014] that is used in molding.  
Further, the CN reference teaches the manufacturing a mold with a plating step that includes nickel plating on the surface, particularly regarding nickel plating that includes the use of electroless plating, and further having a surface roughness less than 0.1 micrometers, see abstract, which is accomplished via machining.  Furthermore, the CN reference teaches of the use of the nickel plating 3 upon the surface of the base material 1 of the mold, and of the manufacturing of said mold, see page 4 of translations.  
Here, it would have been obvious for one of ordinary skill in the art to incorporate the layer taught by Sung to be further modified with the use of the layer in a mold structure as taught by the CN reference for forming a molded product, particularly including the use of the molds in known molding processes such as injection molding as taught by Sung, see [0048] and [0067].

In regards to claims 8, 13, and 14, regarding a method of manufacturing a mold product comprising applying the mold die according to claims 1, 2, and 3, respectively, to at least one of a mold cavity and a mold core, to manufacture a mold product.  
See teaching by Sung of the use of the mold for use in molding, see [0047]-[0048], and [0067].  Here, the Sung reference in the background teaching refers to specifically state of the use of the mold core and die, see in [0014], wherein the lower mold 40 having an electrodeposited shell 20 with grain patterned surface 20a for use in forming the grain pattern upon a sheet when in use with the upper mold, see core, see Fig. 10.  Further, the CN reference teaches of the formation of the mold having plating upon the mold surface, see nickel plating 3 upon the surface 2 of base material 1.
It would have been obvious for one of ordinary skill in the art to modify the teaching of Sung regarding the formed electrodeposited layer/plating with the use of a mold die as taught by the CN reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744